1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
     Attorney for Defendant
6    POR JOUA VANG
7                                 IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                  ) Case No. 2:19-cr-00148-WBS
10                                              )
                     Plaintiff,                 ) STIPULATION AND ORDER TO CONTINUE
11                                              ) STATUS CONFERENCE
            vs.                                 )
12                                              ) Date: May 24, 2021
     POR JOUA VANG,                             ) Time: 9:00 a.m.
13                                              ) Judge: William B. Shubb.
                     Defendant.                 )
14                                              )
                                                )
15
16           IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17   Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and
18   Federal Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney
19   for Por Joua Vang, that the status conference, currently scheduled for May 24, 2021, be

20   continued to August 30, 2021 at 9:00 a.m.
            Defense counsel is reviewing discovery with her client and discussing possible
21
     resolutions. Counsel is also conducting an investigation and is making further discovery
22
     requests. Counsel anticipates that every aspect of her representation of Mr. Vang will be slowed
23   down because of the present public health crisis (see General Orders 611 and 612). Counsel for
24   defendant believes that failure to grant the above-requested continuance would deny counsel the
25   reasonable time necessary for effective prepration, taking into account the exercise of due

26   diligence.
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
27
     excluded of this order’s date through and including August 30, 2021; pursuant to 18 U.S.C.
28
     Stipulation and Order to Continue Status       -1-
     Conference
     §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
1
     based upon continuity of counsel and defense preparation.
2
3            Counsel and the defendant also agree that the ends of justice served by the Court granting

4    this continuance outweigh the best interests of the public and the defendant in a speedy trial.

5                                                  Respectfully submitted,

6    Dated: May 19, 2021                           HEATHER E. WILLIAMS
                                                   Federal Defender
7
                                                   /s/ Mia Crager
8                                                  MIA CRAGER
                                                   Assistant Federal Defender
9                                                  Attorney for Defendant
                                                   POR JOUA VANG
10
     Dated: May 19, 2021
11                                                 PHILLIP A. TALBERT
                                                   Acting United States Attorney
12
                                                   /s/ James Conolly
13                                                 JAMES CONOLLY
                                                   Assistant U.S. Attorney
14                                                 Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and Order to Continue Status        -2-
     Conference
1                                               ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8    Moreover, the ongoing COVID-19 pandemic has led to the suspension of jury trials in this
9    district since March 17, 2020, and the General Orders of this court issued in connection with the
10   pandemic allow for continuances and the exclusion of time under the Speedy Trial Act, 18
11   U.S.C. § 3161(h)(7)(A), with no further findings required. General Orders 611, 612, 617, and
12   618. Additionally, the April 16, 2020 Order of the Judicial Council of the Ninth Circuit
13   suspended the time limits of 18 U.S.C. § 3161(c) due to a judicial emergency in this district until
14   May 2, 2021. See In re Approval of the Judicial Emergency Decl. in the E. Dist. of Cal., 956
15   F.3d 1175 (9th Cir. Judicial Council 2020).
16           The Court orders the time from the date the parties stipulated, up to and including August
17   30, 2021, shall be excluded from computation of time within which the trial of this case must be
18   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
19   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
20   ordered the May 24, 2021 status conference shall be continued until August 30, 2021, at 9:00
21   a.m.
22   Dated: May 21, 2021
23
24
25
26
27
28
     Stipulation and Order to Continue Status           -3-
     Conference
